Henry, J.
4. CONSTABLES: an action under the statute. There being no bill of exceptions in this cause, no alleged errors will be considered except, those predicated of the record proper. Defendants insist that the suit should have been .in the name of the State. It was a proceeding before a justice of the peace, on a constable’s bond, against him and his securities, and was in compliance with the 19th section, article 8, "Wag. Stat. 844. Plaintiff had the option of proceeding against the constable and his securities in that manner, or on the official bond, section 26, article 8, Wag. Stat. 845.
2. -:judgement; interest. The court rendered a judgment against defendant for $85.95, and for the further sum of $207.34, as penalty, with interest on said sum of $85.95, at the rate of 100 per cent, per annum, from the date of the judgment until paid. In this, we think the court erred. There is nothing in the act imposing the penalty to warrant the allowance of 100 per cent, interest after the date of the judgment, and the third section of the act in relation to interest provides that all judgments and orders for money upon contracts, bearing more than six per cent, interest» shall bear the same interest borne by such contracts, and all other judgments for money shall bear six per cent, per annum, until satisfaction made as aforesaid. Plaintiff was, however, entitled to interest, at six per cent., upon the aggregate amount of the judgment, and not alone on the $85.95 ; and the judgment will be reversed and the cause remanded, with directions to enter a judgment for plaintiff in conformity to this opinion, and that respondent pay the costs of this appeal.
All concur.
Reversed.